Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 1 of 44




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                              CASE NO. ______________________

 Valerie Greenfeld, an individual,

        Plaintiff,

 v.

 Squidvision Corp., a Delaware corporation,
 Kannahaus Corp., a Delaware corporation,
 Ecoflame Solutions Corp., a Delaware corporation,
 Scentcast LLC, a Delaware company,
 Bobby Orbach, an individual,
 Amir Preisler, an individual,
 Hezi Basok, an individual, and
 Noga Solovey, an individual,

       Defendants.
 _________________________________/

                                          COMPLAINT

        Plaintiff Valerie Greenfeld (“Ms. Greenfeld”), by and through the undersigned counsel,

 brings this action against Defendants Squidvision Corp. (“Squidvision”), Kannahaus Corp.

 (“Kannahaus”), Ecoflame Solutions Corp. (“Ecoflame”), Scentcast LLC (“Scentcast”), Bobby

 Orbach (“Orbach”), Amir Preisler (“Preisler”), Hezi Basok (“Basok”), and Noga Solovey

 (“Solovey”) (collectively “Defendants”), and states:

                                     NATURE OF THE ACTION

        1.      This action arises out of a series of fraudulent schemes orchestrated by Defendant,

 Amir Preisler, and his various cohorts, to illegally sell unregistered securities and solicit

 investment in sham companies, under the guise of developing cutting-edge technologies and

 promoting social good.
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 2 of 44




        2.      Specifically, Defendants, without an applicable exemption, promoted unregistered

 securities offerings in Squidvision Corp., Kannahaus Corp., and Ecoflame Solutions Corp.,

 flouting U.S. Securities and Exchange Commission (the “SEC”) and the Florida Department of

 Financial Services regulations in the process.

        3.      As a result, prior to making their investment decisions, investors were denied access

 to important information that the applicable securities laws and the SEC have long deemed

 essential to investor protections.

        4.      Moreover, not only did Defendants fail to provide investors with a full and fair

 disclosure of all material information in relation to the purported issuances, but in the course of

 pitching their sham investment to unsuspecting victims, Defendants also actively misrepresented

 facts regarding the companies.

        5.      Plaintiff, Ms. Greenfeld, is one such victim. As a result of Defendants’ fraudulent

 scheme, Ms. Greenfeld was duped into tendering hundreds of thousands of dollars toward sham

 investments in Squidvision Corp., Kannahaus Corp., and Ecoflame Solutions Corp.

        6.      Ms. Greenfeld now brings this action to recover the monies tendered in connection

 with the Defendants’ fraudulent scheme.

                                          THE PARTIES

        7.      Plaintiff, Ms. Greenfeld, is a citizen of the United States and is domiciled in the

 State of Maryland.

        8.      Upon information and belief, Defendant Squidvision is a corporation formed under

 the laws of the State of Delaware. It maintains a place of business at 401 E Las Olas Blvd., 130-

 593 Fort Lauderdale, FL 33301, and conducts business at this location.




                                                  2
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 3 of 44




        9.      Upon information and belief, Defendant Kannahaus is a corporation formed under

 the laws of the State of Delaware. It maintains a place of business at 401 E Las Olas Blvd., 130-

 593 Fort Lauderdale, FL 33301, and conducts business at this location.

        10.     Upon information and belief, Defendant Ecoflame is a corporation formed under

 the laws of the State of Delaware. It maintains a place of business at 401 E Las Olas Blvd., 130-

 593 Fort Lauderdale, FL 33301, and conducts business at this location.

        11.     Upon information and belief, Defendant Scentcast is a limited liability company

 formed under the laws of the State of Delaware. It maintains a place of business at 401 E Las Olas

 Blvd., 130-593 Fort Lauderdale, FL 33301, and conducts business at this location.

        12.     Upon information and belief, Defendant Orbach is a citizen of the United States

 and is domiciled in the State of New York. At all relevant times, Orbach acted as a promoter and

 an agent for Squidvision in selling unregistered securities to Ms. Greenfeld and soliciting

 investment on behalf of Squidvision.

        13.     Upon information and belief, Defendant Preisler is a citizen of the United States

 and is domiciled in the State of Florida. At all relevant times, Preisler acts as a promoter, director,

 and/or officer of Squidvision, Kannahaus, and Ecoflame.

        14.     Upon information and belief, Defendant Basok is a citizen of Israel and is domiciled

 in Israel. At all relevant times, Basok acts as a promoter, director, and/or officer of Squidvision,

 Kannahaus, and Ecoflame.

        15.     Upon information and belief, Defendant Solovey is a citizen of the United States

 and is domiciled in the State of Florida. At all relevant times, Solovey acts as a promoter, director,

 and/or officer of Squidvision and Kannahaus.




                                                   3
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 4 of 44




                                   JURISDICTION AND VENUE

         16.     This Court has subject matter jurisdiction pursuant to Section 22 of the Securities

 Act of 1933 (the “Securities Act”), 15 U.S.C. § 77v, given Ms. Greenfeld’s claims under Sections

 5, 12(a)(1), and 15 of the Securities Act of 1933 (the “Securities Act”), 15 U.S.C. §§77e, 77l(a)(1),

 77o.

         17.     This Court has subject matter jurisdiction pursuant to Section 27 of the Securities

 Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §78aa(a), which provides that federal

 courts have exclusive jurisdiction over violations of the Exchange Act.

         18.     This Court has subject matter jurisdiction over Ms. Greenfeld’s other claims under

 the laws of the State of Florida pursuant to this Court’s supplemental jurisdiction under 28 U.S.C.

 §1367(a), because they are substantially related to claims in the action within this Court’s original

 jurisdiction, such that they form part of the same case or controversy.

         19.     This Court has subject matter jurisdiction over Ms. Greenfeld’s claims under 28

 U.S.C. §1332(a), because the amount in controversy exceeds $75,000.00, exclusive of interest and

 costs, and the citizenship of Ms. Greenfeld is diverse from those of Defendants.

         20.     This Court has personal jurisdiction over all Defendants as a result of the

 continuous and systematic acts committed by them in connection with solicitation and sale of

 unregistered securities on behalf of Squidvision, Kannahaus, and Ecoflame, each of which

 maintains a place of business and engages in transactions in Fort Lauderdale, Florida.

         21.     Venue is proper pursuant to 15 U.S.C. § 77v(a) because one or more of the

 Defendants is found or transacts business in this district, and because the solicitation and sale of

 unregistered securities took place in this district.




                                                    4
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 5 of 44




                                   GENERAL ALLEGATIONS

 Orbach’s Promotion of Defendant Entities

         22.     Preisler and Orbach had been long-time friends and business associates, well before

 the 2020 formation of Squidvision, Kannahaus, and Ecoflame.

         23.     In or around March of 2016, a mutual friend introduced Orbach to Ms. Greenfeld

 in New York City. Orbach held himself out as well-connected in New York business circles,

 particularly within the Jewish and Israeli communities. To validate this image to Ms. Greenfeld,

 Orbach purported to have business and personal relationships with the likes of Sheldon Adelson,

 Bill Gates, and certain owners of major league sports franchises.

         24.     Having been involved heavily in the water-tech innovation space, including certain

 projects with Israel-based companies, Ms. Greenfeld was intrigued by Orbach’s purportedly

 similar background. The two briefly discussed business ideas.

         25.     After cultivating a relationship with Ms. Greenfeld over several years, Orbach

 obtained a general sense of Ms. Greenfeld’s business interests.

         26.     On October 2, 2019, Orbach invited Ms. Greenfeld to meet Preisler to discuss

 Squidvision—a company purporting to develop security systems to better detect concealed

 weapons. Orbach knew that, given Ms. Greenfeld’s background in the defense industry, she would

 likely have interest.

         27.     In late October of 2019, in order to induce Ms. Greenfeld’s investment in

 Squidvision, Orbach coordinated a call so that Preisler and his business associate Basok could

 pitch the company to Ms. Greenfeld. Josh Altman, whom Ms. Greenfeld had previously known

 through her involvement in the water-tech industry, was invited to the call by Basok. This

 coincidence made Ms. Greenfeld more comfortable with discussing opportunities with Preisler.



                                                  5
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 6 of 44




        28.     During the October 2019 call, Preisler, while touting the purported viability of the

 Squidvision venture, represented that Squidvision would be a safe and profitable investment.

 Notwithstanding Preisler’s pitch, Ms. Greenfeld declined to invest, at that time.

        29.     Having yet to induce Ms. Greenfeld’s investment, in early November of 2019,

 Defendants intensified their efforts, as Orbach suggested that Preisler visit Ms. Greenfeld’s

 residence to discuss Squidvision, in person.

        30.     Following Orbach’s suggestion, Ms. Greenfeld agreed to meet with Preisler and his

 then-girlfriend for dinner, where he continued to solicit Ms. Greenfeld’s investment in

 Squidvision.

        31.     On November 20, 2019, in a message to Ms. Greenfeld, Orbach stated that

 “[Preisler was] bringing four Israeli companies to Miami next week, including Squidvision.” He

 encouraged Ms. Greenfeld to fly to South Florida to attend the meeting, during which Preisler

 would give a presentation on several companies.

        32.     In furtherance of his efforts to induce Ms. Greenfeld to attend, Orbach represented

 that Preisler would reimburse Ms. Greenfeld for all of her travel expenses.

        33.     Relying on Orbach’s representations, Ms. Greenfeld agreed and paid for the airfare

 and lodging in the total amount of approximately $1,000, up front, with the expectation of being

 reimbursed.1




 1
        Defendants did not ultimately reimburse Ms. Greenfeld for her travel expenses.
                                                  6
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 7 of 44




 “Investment” in Squidvision and Kannahaus

        34.     At the November 27, 2019 meeting in Fort Lauderdale, Florida, Preisler and Basok

 introduced themselves as “co-founders” and “co-Chairmen” of Squidvision and Kannahaus2 and

 pitched investment opportunities in Preisler’s various companies to the attendees, including Noga

 Solovey, Josh Altman, George Davis, Jason Melachrino, Jennifer Abbott, Mark Brody, and Ms.

 Greenfeld.

        35.     Critically, neither the Squidvision nor Kannahaus offerings were registered with

 the SEC or the Florida Department of Financial Services. Additionally, Defendants, each of whom

 promoted investments to Ms. Greenfeld in Squidvision and Kannahaus, never provided Ms.

 Greenfeld with adequate disclosure of all material information in relation to the companies, as

 required by applicable federal and state securities law.

        36.     Specifically, Ms. Greenfield and other attendees were not provided with the very

 basic disclosures that applicable securities laws and the SEC have long deemed essential to

 investor protections, including use of “plain English” to describe the offering; a description of key

 information and incentives concerning management; warnings about relying on forward-looking

 statements; an explanation of how the proceeds from the offering would be used; and a

 standardized format that investors could readily follow.

        37.     Without these critical disclosures mandated by federal and state securities laws,

 investors, including Ms. Greenfeld, were not informed of the significant risks inherent in these

 investments, particularly those associated with purported start-ups like Squidvision and

 Kannahaus. Indeed, even to date, neither Squidvision nor Kannahaus have provided the required

 disclosures to Ms. Greenfeld.



 2
        Neither Squidvision nor Kannahaus had been formed at that time.
                                                  7
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 8 of 44




        38.     Instead, during the November 27, 2019 meeting, Preisler and Basok merely gave a

 brief description of each company, its management, and business plan, in extremely general terms.

        39.     In doing so, Preisler and Basok made the following false representations to induce

 Ms. Greenfeld’s investment in Squidvision and Kannahaus:

                a.       Preisler and Basok represented to Ms. Greenfeld that Brody had strong ties

 with the U.S. government defense industry, including the United States Central Command, and

 had already been enlisted to promote Squidvision to the U.S. government; 3

                b.       Preisler and Basok represented that Squidvision had already received a bid

 from, and would be working together with, General Dynamics – a global aerospace and defense

 company in which Brody was allegedly involved – to develop the alleged security system;

                c.       Preisler and Basok represented that they had already purchased and owned

 11,000 acres of land overseas for cultivation of Kannahaus’ cannabis;

                d.       Preisler and Basok represented that the valuation of Squidvision was in

 excess of $5 million;

                e.       Preisler and Basok represented that the valuation of Kannahaus was in

 excess of $5 million; and

                f.       Preisler and Basok represented that investment in Squidvision and

 Kannahaus would be safe and secure, in light of the purported valuation and the viability of the

 project underlying each company.

        40.     On information and belief, at the time these representations were made, Defendants

 knew that these representations were false. As to Squidvision, Brody never agreed or otherwise

 promised to promote Squidvision to the U.S. government. Squidvision never received a bid from,



 3
        Preisler and Basok made this representation outside of Brody’s presence.
                                                  8
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 9 of 44




 or worked with, General Dynamics. With respect to Kannahaus, Preisler and Basok did not acquire

 the 11,000 acres on behalf of the company, as represented.

        41.      Additionally, at the pertinent time, neither Squidvision nor Kannahaus had the

 assets, operations, or infrastructure to justify a valuation of $5 million. Defendants did not provide

 the attendees with any documented financials, contracts, sales projections, anticipated return on

 investment, schedule of assets justifying the $5 million valuation, or any other the basis for the

 purported valuation.

        42.     Tellingly, during the entire November 27, 2019 meeting, no written material,

 whatsoever, was offered to attendees for review or reference.

        43.     Worse yet, and unbeknownst to Ms. Greenfeld, Squidvision and Kannahaus were

 non-existent at that time. Indeed, Squidvision and Kannahaus did not come into existence until

 January 1 and January 6, 2020, respectively—well after the false representations regarding the

 companies at the November 27 meeting.

        44.     In reliance on the representations made by Preisler and Basok on behalf of

 Squidvision and Kannahaus, Ms. Greenfeld orally agreed to tender $75,000 to invest in

 Squidvision, which according to Preisler and Basok would represent a 1.5% interest in

 Squidvision.   Ms. Greenfeld also agreed to tender $25,000 to invest in Kannahaus, which

 according to Preisler and Basok would represent a 0.5% interest in Kannahaus. Preisler and Basok

 represented to Ms. Greenfeld that they would provide Ms. Greenfeld with a shareholder agreement

 detailing her ownership interest in Squidvision, as well as Kannahaus.

        45.     Upon information and belief, other attendees of the November 27 meeting,

 including but not limited to Solovey, Josh Altman, Jason Melachrino, Jennifer Abbott, and Brody

 also invested in Squidvision, Kannahaus, or both.



                                                   9
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 10 of 44




         46.    Days later, in or around early December of 2019, Preisler called Ms. Greenfeld to

  follow up regarding her investment. Preisler reiterated the representations regarding the alleged

  bid from General Dynamics, Brody’s purported involvement, and the unjustified valuation of each

  company.

         47.    Preisler then requested that Ms. Greenfeld make an initial payment of 10% of her

  total investment, in the amount of $7,500. A short time after the call, Solovey drafted a Stock

  Purchase Agreement, memorializing Ms. Greenfeld’s investment in Squidvision (the “Squidvision

  SPA”), and sent it to Ms. Greenfeld via WhatsApp.

         48.    Ms. Greenfeld executed the Squidvision SPA and sent her executed copy to

  Solovey via WhatsApp. Preisler, in his capacity as the President of Squidvision, then signed the

  Squidvision SPA and sent his executed copy, via WhatsApp, to Ms. Greenfeld. A copy of the

  Squidvision SPA is attached hereto as Exhibit A.

         49.    To further demonstrate Preisler’s fraudulent scheme, on December 6, 2019, Preisler

  and Solovey instructed Ms. Greenfeld to wire her payment to an account titled to “Scentcast LLC.”

  According to the information in the instruction, Defendant, Scentcast, shares the same physical

  address as that of Squidvision and Kannahaus.

         50.    To confirm that her investment was indeed credited to Squidvision, Ms. Greenfeld

  wrote to Preisler and Solovey: “I am not planning to invest in Scentcast. Do you have a separate

  account for Squidvision?”

         51.    Immediately after Ms. Greenfeld’s inquiry, Preisler called her and stated that the

  instruction was correct and that Ms. Greenfeld should wire her investment in Squidvision to the

  Scentcast account because “it does not matter either way.”




                                                  10
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 11 of 44




         52.     Following Preisler’s confirmation and assurance, Ms. Greenfeld made the initial

  payment of $7,500.00 to Scentcast. The transfer was completed on December 9, 2019.

         53.     In or around the middle of December of 2019, in order to induce Ms. Greenfeld to

  tender the balance of her funds for investment, Preisler and Solovey paid another visit to Ms.

  Greenfeld, in Maryland. At the end of the meeting, and ostensibly in order to bolster Ms.

  Greenfeld’s confidence in furtherance of Defendants’ fraudulent scheme, Preisler and Solovey

  invited Ms. Greenfeld to celebrate with them in New York City for New Year’s Eve of 2020.

         54.     It worked. Due in large part to the confidence garnered by Defendants, as well as

  Preisler, Basok, and Solovey’s persistent reiteration of their prior misrepresentations over the

  holiday, Ms. Greenfeld finally succumbed.

         55.     However, in or around early January of 2020, instead of instructing Ms. Greenfeld

  to wire the remaining balance of $67,500 to Squidvision and her investment of $25,000 to

  Kannahaus, separately, Preisler instructed Ms. Greenfeld to wire the entire sum of $92,500 to a

  bank account titled to Squidvision. After deducting the transaction cost, the amount of $92,480

  was transmitted to Squidvision on January 10, 2020.

         56.     On March 4, 2021, Solovey sent Ms. Greenfeld a draft Stock Purchase Agreement

  via WhatsApp, purportedly evidencing Ms. Greenfeld’s investment in Kannahaus (the “Kannahaus

  SPA”). Ms. Greenfeld executed the Kannahaus SPA and sent her signed copy to Solovey via

  WhatsApp. Preisler then executed the Kannahaus SPA. A copy of the Kanahaus SPA is attached

  hereto as Exhibit B.

         57.     Both the Squidvision SPA and the Kannahaus SPA contain the following provision:

  “This agreement is valid subject to signing a shareholder agreement.” Id.




                                                 11
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 12 of 44




         58.     Over the next few months, neither Squidvision nor Kannahaus provided Ms.

  Greenfeld with any shareholder agreement to sign.

         59.     Moreover, while Delaware law requires a newly-formed corporation to conduct an

  initial shareholder meeting after its formation to elect directors, appoint officers, and enact and

  adopt the bylaws, as of the filing of this lawsuit, no shareholder meeting was ever held by either

  company. This is in direct violation of section 211 of the Delaware Corporate Statutes which

  requires every corporation to hold an annual shareholders meeting at least once every 13 months.4

         60.     Given the COVID-19 pandemic, Ms. Greenfeld was not terribly alarmed, initially.

         61.     However, after more than a year of repeated unfulfilled requests for formal

  documents and information on Squidvision and Kannahaus, Ms. Greenfeld grew impatient.

         62.     Having been left in the dark by Preisler and his cohorts regarding her investment in

  Squidvision and Kannahaus, Ms. Greenfeld decided to reach out to Orbach for information on the

  status of the companies.

         63.     Rather than address Ms. Greenfeld’s concerns directly, Orbach continued to

  promote the sham companies to Ms. Greenfeld, in furtherance of Defendants’ fraudulent scheme.

         64.     Specifically, Orbach would periodically share biographies of purported subject

  matter experts who were supposedly already affiliated with Squidvision or Kannahaus. In order

  to solidify Ms. Greenfeld’s confidence in the companies, Orbach boasted that the subject matter

  specialists were his “friends” who would be enlisted to ensure the success of Squidvision and

  Kannahaus.




  4
         Under the internal affair doctrine, the affairs of Squidvision and Kannahaus are governed
  by Delaware law.
                                                  12
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 13 of 44




         65.     Upon information and belief, Orbach knew that this representation was untrue at

  the time the representation was made.

         66.     By February of 2021, Ms. Greenfeld grew increasingly concerned over the dearth

  of information regarding the status of her investments and the operations of the companies she had

  invested in.

         67.     As a result, Ms. Greenfeld began contacting Defendants regarding rescission of the

  Squidvision SPA and the Kannahaus SPA. As of the filing of this lawsuit, Ms. Greenfeld has yet

  to receive a response from any Defendant.

         68.     Upon information and belief, Defendants sold both Squidvision and Kannahaus

  securities to five or more people in the State of Florida. As of filing this lawsuit, Ms. Greenfeld

  has yet to be informed by either company of her right to rescind the illegal sale of the Squidvision

  and Kannahaus securities.

  “Investment” in Ecoflame

         69.     In or around September of 2020, Preisler approached Ms. Greenfeld with his “best

  project” – an alleged clean energy solution which, according to the representations made by

  Preisler to Ms. Greenfeld, transfers almost any type of waste into clean energy. Specifically,

  Preisler represented to Ms. Greenfeld that he and Basok had recently acquired a company called

  “Ecoflame” and that they were working with other investors on a cutting-edge endeavor to

  combine Ecoflame, an energy company, with Tethys Solar Desalination—a water technology

  company. Preisler represented to Ms. Greenfeld that the company resulting from the merger would

  be worth approximately $8 billion.

         70.     To entice Ms. Greenfeld’s investment in Ecoflame, Preisler and Basok continued

  to tout the company’s prospects in the following months.



                                                  13
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 14 of 44




            71.   On November 24, 2020, Basok emailed a 15-page PowerPoint presentation of

  Ecoflame to Ms. Greenfeld. A copy of the PowerPoint presentation is attached as Exhibit C. The

  presentation briefly discussed the alleged technology underlying Ecoflame and how the supposed

  new technology would work.

            72.   Yet again, Preisler and Basok failed to provide Ms. Greenfeld with any of the items

  required under state and federal law when promoting securities. To wit, a “plain English”

  description of the offering; a description of key information and incentives concerning

  management; warnings about relying on forward-looking statements; an explanation of how the

  proceeds from the offering would be used; and a standardized format that investors could readily

  follow.

            73.   Moreover, Preisler and Basok failed to provide information regarding Ecoflame’s

  financial status, contracts it sought to enter, sales projections, return on investment, or financials

  which would support the alleged $8 billion valuation.

            74.   On or about December 3, 2020, in furtherance of their efforts to induce

  Ms.Greenfeld’s investment, Basok and Preisler provided Ms. Greenfeld with a fraudulent

  spreadsheet: (i) purporting to show the ownership interest of Basok and Amiad Lapidot5 in

  Ecoflame, as of 2018; and (ii) the ownership interest of Basok, Lapidot, and Preisler in Ecoflame,

  as of 2019. A copy of the correspondence is attached as Exhibit D. This, despite the fact that,

  according to the company’s public filings with the Delaware Department of State Division of

  Corporations, Ecoflame was not formed until November 30, 2020.




  5
         Upon information and belief, Lapidot is an agent or officer of Ecoflame. His name and
  contact info was listed in the PowerPoint presentation sent by Basok to Ms. Greenfeld on
  November 24, 2020.
                                                   14
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 15 of 44




           75.   Relying on the above misrepresentations made by Preisler and Basok in relation to

  Ecoflame, Ms. Greenfeld agreed to tender $200,000 to invest in Ecoflame, which according to

  Preisler and Basok would represent a 9% interest in Ecoflame. Similar to the Squidvision

  transaction, Preisler and Basok asked Ms. Greenfeld to make a 10% initial payment, in the amount

  of $20,000. Ms. Greenfeld agreed.

           76.   However, this time, Preisler and Basok again instructed Ms. Greenfeld to wire the

  payment, as partial consideration for an alleged 9% interest in Ecoflame, to Scentcast. On

  December 11, 2020, Ms. Greenfeld tendered $20,000 to Scentcast.

           77.   Notably, Squidvision, Kannahaus, Ecoflame, and Scentcast share the same office

  space.

           78.   Upon information and belief, Preisler and Basok sold Ecoflame securities to five or

  more people in the State of Florida. As of filing this lawsuit, Ms. Greenfeld has yet to be informed

  by Ecoflame regarding her right to rescind the illegal sale of the Ecoflame securities.

           79.   Just as with Squidvision and Kannahaus, no shareholder meeting was held by

  Ecoflame to administer its business, such as electing directors and officers and enacting and

  approving the bylaws. To date, Ms. Greenfeld has not received any corporate governance

  documents in relation to Ecoflame.

           80.   In or around January of 2021, Defendants’ conduct in relation to Ms. Greenfeld’s

  Ecoflame investment took a more pernicious turn: Defendants decided to dispense with the

  machinations of a long-term confidence scheme, opting instead for outright theft, by denying that

  Ms. Greenfeld ever even owned an interest in Ecoflame.

           81.   More specifically, on February 9, 2021, Basok acknowledged Ecoflame’s receipt

  of Ms. Greenfeld’s $20,000.00; however, Basok asserted that Ecoflame could not consider Ms.



                                                  15
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 16 of 44




  Greenfeld as an owner because Ms. Greenfeld did not invest the amount she agreed to, originally.

  This position is contrary to Section 156 of the Delaware Corporate Statutes, which allows a

  Delaware corporation to “issue the whole or any part of its shares as partly paid.”

            82.   To date, Ecoflame has refused to refund Ms. Greenfeld’s $20,000.00 investment.

            83.   All conditions precedent to maintaining this action have been satisfied or waived.

            84.   Ms. Greenfeld has been forced to engage the services of counsel and to pay legal

  fees for counsel’s services.

                                   FIRST CAUSE OF ACTION
                             Unregistered Offer and Sale of Securities
                     Violations of Sections 5 and 12(a)(1) of the Securities Act
                                           (Squidvision)

            85.   Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

            86.   Section 5(a) of the Securities Act states: “Unless a registration statement is in effect

  as to a security, it shall be unlawful for any person, directly or indirectly (1) to make use of any

  means or instruments of transportation or communication in interstate commerce or of the mails

  to sell such security through the use or medium of any prospectus or otherwise; or (2) to carry or

  cause to be carried through the mails or in interstate commerce, by any means or instruments of

  transportation, any such security for the purpose of sale or for delivery after sale.” 15 U.S.C. §

  77e(a).

            87.   Section 5(c) of the Securities Act states: “It shall be unlawful for any person,

  directly or indirectly, to make use of any means or instruments of transportation or communication

  in interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

  any prospectus or otherwise any security, unless a registration statement has been filed as to such

  security, or while the registration statement is the subject of a refusal order or stop order or (prior

                                                    16
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 17 of 44




  to the effective date of the registration statement) any public proceeding or examination under

  section 77h of this title.” 15 U.S.C. § 77e(c).

          88.     When issued, the Squidvision stock was a security within the meaning of Section

  2(a)(1) of the Securities Act, 15 U.S.C. § 77b(a)(1). Squidvision, through its promoters, directors,

  officers, and agents including Orbach, Preisler, Basok, and Solovey, promoted, solicited or sold

  the company’s unregistered securities and directly or indirectly made use of means or instruments

  of transportation, including flying to Ms. Greenfeld’s residence to solicit investment,

  communication in interstate commerce via Whatsapp to offer to sell or to sell securities, and

  carrying, or causing such securities to be carried through the mails or in interstate commerce for

  the purpose of sale or for delivery after sale.

          89.     Squidvision did not file any registration statements with the SEC, nor have any

  registration statements been in effect with respect to any of the offerings alleged herein.

          90.     Section 12(a)(1) of the Securities Act provides in relevant part: “Any person who

  offers or sells a security in violation of section 77e of this title [. . .] shall be liable, subject to

  subsection (b), to the person purchasing such security from him, who may sue either at law or in

  equity in any court of competent jurisdiction, to recover the consideration paid for such security

  with interest thereon, less the amount of any income received thereon, upon the tender of such

  security, or for damages if he no longer owns the security.” 15 U.S.C. § 77l(a)(1).

          91.     Accordingly, Squidvision has violated Sections 5(a), 5(c), and 12(a)(1) of the

  Securities Act, 15 U.S.C. §§ 77e(a), 77e(c), and 77l(a)(1).

          92.     Ms. Greenfeld seeks rescissory damages with respect to her purchase of

  Squidvision stock.




                                                    17
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 18 of 44




                                 SECOND CAUSE OF ACTION
                           Controlled Person Liability for Violations of
                         Sections 5, 12(a)(1), and 15 of the Securities Act
           (Preisler, Basok, Solovey, and Orbach in relation to Squidvision Securities)

          93.     Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

          94.     This Count is asserted against Preisler, Basok, Solovey, and Orbach for violations

  of Section 15 of the Securities Act, 15 U.S.C. § 77o, which provides: “Every person who, by or

  through stock ownership, agency, or otherwise, or who, pursuant to or in connection with an

  agreement or understanding with one or more other persons by or through stock ownership,

  agency, or otherwise, controls any person liable under sections 77k or 77l of this title, shall also

  be liable jointly and severally with and to the same extent as such controlled person to any person

  to whom such controlled person is liable.”

          95.     Each of these individual Defendants, by virtue of their offices, stock ownership,

  agency, agreements or understandings, and specific acts at the time of the wrongs alleged herein,

  had the power and authority to direct the management and activities of Squidvision and to cause it

  to engage in the unlawful solicitation and sale of Squidvision securities.

          96.     Specifically, Preisler and Basok, as Squidvision’s Co-Chairmen, and Solovey as an

  agent and drafter of the Squidvision SPA, have the power to direct and operate or cause the

  direction and operations of the management and policies of Squidvision. Indeed, Preisler, Basok,

  and Solovey personally participated in the solicitation and sale of unregistered Squidvision

  securities on behalf of Squidvision to Ms. Greenfeld.

          97.     Orbach as Squidvision’s promoter and agent, had the power and authority to

  directly solicit purchases of securities from investors like Ms. Greenfeld. Orbach personally




                                                  18
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 19 of 44




  participated or aided in making the sale of unregistered securities on behalf of Squidvision, to Ms.

  Greenfeld.

          98.     Preisler, Basok, Solovey, and Orbach are jointly and severally liable with

  Squidvision in connection with the illegal solicitation and sale of the unregistered securities to Ms.

  Greenfeld and, as a result, are liable to Ms. Greenfeld for rescission.

                                   THIRD CAUSE OF ACTION
                             Unregistered Offer and Sale of Securities
             Violations of Sections 517.07, 517.12, and 517.211 of the Florida Statutes
                       (Squidvision, Preisler, Basok, Solovey, and Orbach)

          99.     Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

          100.    Section 517.12(1) of the Florida Statutes states: “No dealer, associated person, or

  issuer of securities shall sell or offer for sale any securities in or from offices in this state, or sell

  securities to persons in this state from offices outside this state, by mail or otherwise, unless the

  person has been registered with the office pursuant to the provisions of this section.”

          101.    Section 517.07(1) of the Florida Statutes states: “It is unlawful and a violation of

  this chapter for any person to sell or offer to sell a security within this state unless the security is

  exempt under s. 517.051, is sold in a transaction exempt under s. 517.061, is a federal covered

  security, or is registered pursuant to this chapter.”

          102.    Squidvision, at the time of selling or offering to sell its own securities to Ms.

  Greenfeld, did not register with the requisite office, thereby violating Section 517.12(1).

          103.    When issued, the stock of Squidvision was a security within the meaning of Section

  517.021(22) of the Florida Statutes. Squidvision, through its promoters, directors, officers, and

  agents including Orbach, Preisler, Basok, and Solovey promoted, solicited or sold the company’s

  unregistered securities within the State of Florida.

                                                     19
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 20 of 44




         104.    No registration statement in connection with Squidvision stock was filed by

  Squidvision, or on its behalf, with the Florida Department of Financial Services.

         105.    None of the exceptions enumerated in Section 517.07(1) apply to the solicitation

  and sale of Squidvision securities to Ms. Greenfeld.

         106.    Section 517.211 of the Florida Statutes states: “Every sale made in violation of

  either s. 517.07 or s. 517.12(1). . . may be rescinded at the election of the purchaser.” In addition,

  each person making the sale and every director, officer, partner, or agent of or for the seller, if the

  director, officer, partner, or agent has personally participated or aided in making the sale, is jointly

  and severally liable to the purchaser in an action for rescission.

         107.    Accordingly, Squidvision has violated Section 517.07(1) of the Florida Statutes by

  offering and selling its unregistered securities to Ms. Greenfeld.

         108.    Preisler, Basok, Solovey, and Orbach, as directors, officers, partners, or agents of

  Squidvision, are jointly and severally liable to Ms. Greenfeld in connection with Squidvision’s

  solicitation and sale of its unregistered securities to Ms. Greenfeld.

         109.    Specifically, Preisler and Basok as Squidvision’s Co-Chairmen, and Solovey as an

  agent and drafter of the Squidvision SPA, have the power to direct and operate or cause the

  direction and operations of the management and policies of Squidvision. Indeed, Preisler, Basok,

  and Solovey personally participated in the solicitation and sale of unregistered securities on behalf

  of Squidvision to Ms. Greenfeld.

         110.    Orbach, as Squidvision’s promoter and agent, had the power and authority to

  directly solicit purchases of Squidvision securities from investors like Ms. Greenfeld. Orbach

  personally participated or aided in making the sale of unregistered securities on behalf of

  Squidvision to Ms. Greenfeld.



                                                    20
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 21 of 44




          111.    Ms. Greenfeld seeks rescissory damages with respect to her purchase of

  Squidvision stock.

                                   FOURTH CAUSE OF ACTION
                 Violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5
                                  (Squidvision, Preisler, and Basok)

          112.    Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

          113.    Under Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-

  5, 17 C.F.R. § 240.10b-5, it is unlawful: (a) to employ any device, scheme, or artifice to defraud,

  (b) to make any untrue statement of a material fact or to omit to state a material fact necessary in

  order to make the statements made, in the light of the circumstances under which they were made,

  not misleading, or (c) to engage in any act, practice, or course of business which operates or would

  operate as a fraud or deceit upon any person, in connection with the purchase or sale of any

  security.

          114.    Defendants Preisler and Basok engaged regularly in the sale of unregistered

  securities, including the sale of Squidvision’s securities to Ms. Greenfeld.

          115.    Defendant Squidvision, through its officers Preisler and Basok, individually or in

  concert, by using means or instruments of transportation or communication in interstate commerce,

  made various false statements of material fact or omitted material facts necessary to make their

  statements not misleading in connection with solicitations and sales of Squidvision’s securities to

  Ms. Greenfeld.

          116.    Namely, on November 27, 2019, Preisler and Basok, singly or in concert, on behalf

  of Squidvision, made the following false statements in connection with the solicitation and sale of

  Squidvision securities to Ms. Greenfeld:



                                                  21
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 22 of 44




             a. Preisler and Basok represented to Ms. Greenfeld that Brody had strong ties with the

  U.S. government defense industry, including the United States Central Command, and had already

  been enlisted to promote Squidvision to the U.S. government;

             b. Preisler and Basok represented that Squidvision had already received a bid from,

  and would be working together with, General Dynamics – a global aerospace and defense company

  in which Brody was allegedly involved – to develop the alleged security system;

             c. Preisler and Basok represented that the valuation of Squidvision was in excess of

  $5 million; and

             d. Preisler and Basok represented that investment in Squidvision would be safe and

  secure, in light of the purported valuation and the viability of the project underlying the company.

         117.    Preisler further reaffirmed the above misrepresentations during his call with Ms.

  Greenfeld in early December 2019.

         118.    At the time these representations were made, Defendants Squidvision, Preisler and

  Basok knew that these representations were false. Specifically, Brody never agreed or otherwise

  promised to promote Squidvision to the U.S. government. Squidvision never received a bid from

  General Dynamics. Most significantly, Squidvision had no assets, operations, or infrastructure to

  develop the alleged security system, or to justify a valuation of $5 million.

         119.    In direct and justifiable reliance upon these misrepresentations and omissions of

  material fact by Preisler and Basok on behalf of Squidvision, Ms. Greenfeld tendered $75,000.00

  for the purchase of a purported 1.5% interest in Squidvision.

         120.    As a direct and proximate result of Defendants’ fraudulent misrepresentations in

  violation of Section 10(b) of the Exchange Act and Rule 10b-5, Ms. Greenfeld has suffered

  substantial damages.



                                                   22
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 23 of 44




                                    FIFTH CAUSE OF ACTION
                         Violation of Section 517.301 of the Florida Statutes
                                 (Squidvision, Preisler, and Basok)

          121.    Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

          122.    Section 517.301(1)(a) of the Florida Statutes provides: “It is unlawful and a

  violation of the provisions of this chapter for a person in connection with the rendering of any

  investment advice or in connection with the offer, sale, or purchase of any investment or security,

  including any security exempted under the provisions of s. 517.051 and including any security sold

  in a transaction exempted under the provisions of s. 517.061, directly or indirectly [2] to obtain

  money or property by means of any untrue statement of a material fact or any omission to state a

  material fact necessary in order to make the statements made, in the light of the circumstances

  under which they were made, not misleading; or [3] to engage in any transaction, practice, or

  course of business which operates or would operate as a fraud or deceit upon a person.”

          123.    Defendants Preisler and Basok engaged regularly in sales of unregistered securities,

  including the sale of Squidvision’s securities to Ms. Greenfeld.

          124.    Defendant Squidvision, through its officers Preisler and Basok, individually or in

  concert, by using means or instruments of transportation or communication in interstate commerce,

  made various false statements of material fact, or omitted material facts necessary to make their

  statements not misleading in connection with solicitation and sale of Squidvision’s securities to

  Ms. Greenfeld.

          125.    Namely, on November 27, 2019, Preisler and Basok, singly or in concert, on behalf

  of Squidvision, made the following false statements in connection with the solicitation and sale of

  Squidvision securities to Ms. Greenfeld:



                                                   23
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 24 of 44




                 a.      Preisler and Basok represented to Ms. Greenfeld that Brody had strong ties

  with the U.S. government defense industry, including the United States Central Command, and

  had already been enlisted to promote Squidvision to the U.S. government;

                 b.      Preisler and Basok represented that Squidvision had already received a bid

  from, and would be working together with, General Dynamics – a global aerospace and defense

  company in which Brody was allegedly involved – to develop the alleged security system;

                 c.      Preisler and Basok represented that the valuation of Squidvision was in

  excess of $5 million; and

                 d.      Preisler and Basok represented that investment in Squidvision would be safe

  and secure, in light of the purported valuation and the viability of the project underlying the

  company.

         126.    Preisler further reaffirmed the above misrepresentations during his call with Ms.

  Greenfeld in early December 2019.

         127.    At the time these representations were made, Defendants Squidvision, Preisler and

  Basok knew that these representations were false. Specifically, Brody never agreed or otherwise

  promised to promote Squidvision to the U.S. government. Squidvision never received a bid from

  General Dynamics. Most significantly, Squidvision had no assets, operations, or infrastructure to

  develop the alleged security system or justify a valuation of $5 million.

         128.    By making the above misrepresentations, Defendants engaged in transactions and

  operated Squidvision’s business as a fraud or deceit upon Ms. Greenfeld.

         129.    In direct and justifiable reliance upon these misrepresentations and omissions of

  material fact by Preisler and Basok on behalf of Squidvision, Ms. Greenfeld tendered $75,000 for

  a purported 1.5% interest in Squidvision.


                                                  24
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 25 of 44




            130.   As a direct and proximate result of Defendants’ fraudulent misrepresentations in

  violation of Section 517.301 of the Florida Statutes, Ms. Greenfeld has suffered substantial

  damages.

                                    SIXTH CAUSE OF ACTION
                              Unregistered Offer and Sale of Securities
                      Violations of Sections 5 and 12(a)(1) of the Securities Act
                                             (Kannahaus)

            131.   Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

            132.   Section 5(a) of the Securities Act states: “Unless a registration statement is in effect

  as to a security, it shall be unlawful for any person, directly or indirectly (1) to make use of any

  means or instruments of transportation or communication in interstate commerce or of the mails

  to sell such security through the use or medium of any prospectus or otherwise; or (2) to carry or

  cause to be carried through the mails or in interstate commerce, by any means or instruments of

  transportation, any such security for the purpose of sale or for delivery after sale.” 15 U.S.C. §

  77e(a).

            133.   Section 5(c) of the Securities Act states: “It shall be unlawful for any person,

  directly or indirectly, to make use of any means or instruments of transportation or communication

  in interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

  any prospectus or otherwise any security, unless a registration statement has been filed as to such

  security, or while the registration statement is the subject of a refusal order or stop order or (prior

  to the effective date of the registration statement) any public proceeding or examination under

  section 77h of this title.” 15 U.S.C. § 77e(c).

            134.   When issued, the Kannahaus stock was a security within the meaning of Section

  2(a)(1) of the Securities Act, 15 U.S.C. § 77b(a)(1). Kannahaus, through its promoters, directors,

                                                     25
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 26 of 44




  officers, and agents including Preisler, Basok, and Solovey, promoted, solicited or sold the

  company’s unregistered securities and directly or indirectly made use of means or instruments of

  transportation, including flying to Ms. Greenfeld’s residence to solicit investment, communicating

  in interstate commerce via telephone, WhatsApp, and email to offer to sell or to sell securities, and

  carrying or causing such securities to be carried through the mails or in interstate commerce for

  the purpose of sale or for delivery after sale.

            135.   No registration statements were filed by or on behalf of Kannahaus with the SEC.

  Neither has any registration statement been in effect with respect to any of the offerings alleged

  herein.

            136.   Section 12(a)(1) of the Securities Act provides in relevant part: “Any person who

  offers or sells a security in violation of section 77e of this title . . . shall be liable, subject to

  subsection (b), to the person purchasing such security from him, who may sue either at law or in

  equity in any court of competent jurisdiction, to recover the consideration paid for such security

  with interest thereon, less the amount of any income received thereon, upon the tender of such

  security, or for damages if he no longer owns the security.” 15 U.S.C. § 77l(a)(1).

            137.   Accordingly, Kannahaus has violated Sections 5(a), 5(c), and 12(a)(1) of the

  Securities Act, 15 U.S.C. §§ 77e(a), 77e(c), and 77l(a)(1).

            138.   Ms. Greenfeld seeks rescissory damages with respect to her purchase of Kannahaus

  stock.




                                                    26
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 27 of 44




                                  SEVENTH CAUSE OF ACTION
                             Controlled Person Liability for Violations of
                           Sections 5, 12(a)(1), and 15 of the Securities Act
                 (Preisler, Basok, and Solovey in relation to Kannahaus Securities)

          139.    Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

          140.    This Count is asserted against Preisler, Basok, and Solovey for violations of Section

  15 of the Securities Act, 15 U.S.C. § 77o, which provides: “Every person who, by or through stock

  ownership, agency, or otherwise, or who, pursuant to or in connection with an agreement or

  understanding with one or more other persons by or through stock ownership, agency, or

  otherwise, controls any person liable under sections 77k or 77l of this title, shall also be liable

  jointly and severally with and to the same extent as such controlled person to any person to whom

  such controlled person is liable.”

          141.    Each of these individual Defendants, by virtue of their offices, stock ownership,

  agency, agreements or understandings, and specific acts, at the time of the wrongs alleged herein,

  and as set forth herein, had the power and authority to direct the management and activities of

  Kannahaus and to cause it to engage in the unlawful solicitation and sale of Kannahaus securities.

          142.    Specifically, Preisler and Basok as Kannahaus’ officers and Solovey as an agent

  and drafter of the Kannahaus SPA, have the power to direct and operate or cause the direction and

  operations of the management and policies of Kannahaus. Indeed, Preisler, Basok, and Solovey

  personally participated in the solicitation and sale of unregistered Kannahaus securities to Ms.

  Greenfeld.

          143.    Preisler, Basok, and Solovey are jointly and severally liable with Kannahaus in

  connection with the illegal solicitation and sale of the unregistered securities to Ms. Greenfeld and,

  as a result, are liable to Ms. Greenfeld for rescission.

                                                    27
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 28 of 44




                                  EIGHTH CAUSE OF ACTION
                             Unregistered Offer and Sale of Securities
             Violations of Sections 517.07, 517.12, and 517.211 of the Florida Statutes
                            (Kannahaus, Preisler, Basok, and Solovey)

          144.    Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

          145.    Section 517.12(1) of the Florida Statutes states: “No dealer, associated person, or

  issuer of securities shall sell or offer for sale any securities in or from offices in this state, or sell

  securities to persons in this state from offices outside this state, by mail or otherwise, unless the

  person has been registered with the office pursuant to the provisions of this section.”

          146.    Section 517.07(1) of the Florida Statutes states: “It is unlawful and a violation of

  this chapter for any person to sell or offer to sell a security within this state unless the security is

  exempt under s. 517.051, is sold in a transaction exempt under s. 517.061, is a federal covered

  security, or is registered pursuant to this chapter.”

          147.    At all pertinent times, the Kannahaus stock was a security within the meaning of

  Section 517.021(22) of the Florida Statutes. Kannahaus, through its promoters, directors, officers,

  and agents including Preisler, Basok, and Solovey, solicited or sold the company’s unregistered

  securities within the State of Florida.

          148.    Kannahaus, at the time of selling or offering to sell its own securities to Ms.

  Greenfeld, did not register with the requisite office, thereby violating Section 517.12(1).

          149.    No registration statement in connection with Kannahaus stock was filed by

  Kannahaus, or on its behalf, with the Florida Department of Financial Services.

          150.    None of the exceptions enumerated in Section 517.07(1) apply to Kannahaus’

  solicitation and sale of its securities to Ms. Greenfeld.




                                                     28
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 29 of 44




           151.    Under section 517.211, Florida Statutes, every sale made in violation of Section

  517.07 may be rescinded at the election of the purchaser. Each person making the sale and every

  director, officer, partner, or agent of or for the seller, if the director, officer, partner, or agent has

  personally participated or aided in making the sale, is jointly and severally liable to the purchaser

  in an action for rescission. § 517.211, Fla. Stat.

           152.    Accordingly, Kannahaus has violated Section 517.07(1) of the Florida Statutes for

  offering and selling its unregistered securities to Ms. Greenfeld.

           153.    Preisler, Basok, and Solovey, as directors, officers, partners, or agents of

  Kannahaus, are jointly and severally liable to Ms. Greenfeld in connection with Kannahaus’

  solicitation and sale of its unregistered securities to Ms. Greenfeld.

           154.    Specifically, Preisler and Basok as Kannahaus’ officers, and Solovey as an agent

  and drafter of the Kannahaus SPA have the power to direct and operate or cause the direction and

  operations of the management and policies of Kannahaus. Indeed, Preisler, Basok, and Solovey

  personally participated in the solicitation and sale of unregistered Kannahaus securities to Ms.

  Greenfeld.

           155.    Ms. Greenfeld seeks rescissory damages with respect to her purchase of Kannahaus

  stock.

                                     NINTH CAUSE OF ACTION
                  Violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5
                                   (Kannahaus, Preisler, and Basok)

           156.    Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

           157.    Under Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-

  5, 17 C.F.R. § 240.10b-5, it is unlawful (a) to employ any device, scheme, or artifice to defraud,



                                                     29
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 30 of 44




  (b) to make any untrue statement of a material fact or to omit to state a material fact necessary in

  order to make the statements made, in the light of the circumstances under which they were made,

  not misleading, or (c) to engage in any act, practice, or course of business which operates or would

  operate as a fraud or deceit upon any person, in connection with the purchase or sale of any

  security.

         158.        Defendants Preisler and Basok engaged regularly in sales of unregistered securities,

  including the sale of Kannahaus’ securities to Ms. Greenfeld.

         159.        Defendant Kannahaus, through its officers Preisler and Basok, individually or in

  concert, by using means or instruments of transportation or communication in interstate commerce,

  made various false statements of material fact, or omitted material facts necessary to make their

  statements not misleading, in connection with solicitations and sales of Kannahaus’ securities to

  Ms. Greenfeld.

         160.        Namely, on November 27, 2019, Preisler and Basok, singly or in concert, on behalf

  of Kannahaus, made the following false statements in connection with the solicitation and sale of

  Kannahaus securities to Ms. Greenfeld:

                a.          Kannahaus had been formed to develop cannabis technology to cultivate

  vegetation;

                b.          Kannahaus bought 11,000 acres overseas for developing the alleged

  technology; and

                c.          The valuation of Kannahaus was $5 million.

         161.        Preisler further reaffirmed the above misrepresentations during his call with Ms.

  Greenfeld in early December 2019.




                                                      30
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 31 of 44




          162.    At the time these representations were made, Defendants Kannahaus, Preisler, and

  Basok knew that these representations were false. Namely, Kannahaus was not in existence in

  November of 2019, Kannahaus did not acquire land overseas for developing the alleged

  technology and had no assets, operations, or infrastructure to develop the alleged technology or

  justify a valuation of $5 million.

          163.    In direct and justifiable reliance upon these misrepresentations and omissions of

  material fact by Preisler and Basok on behalf of Kannahaus, Ms. Greenfeld tendered $25,000 for

  the purported purchased a 0.5% interest in Kannahaus.

          164.    As a direct and proximate result of Defendants’ fraudulent misrepresentations in

  violation of Section 10(b) of the Exchange Act and Rule 10b-5, Ms. Greenfeld has suffered

  substantial damages.

                                   TENTH CAUSE OF ACTION
                         Violation of Section 517.301 of the Florida Statutes
                                 (Kannahaus, Preisler, and Basok)

          165.    Ms. Greenfeld re-alleges paragraphs 1 through 68, 83 and 84 and incorporates them

  by reference as if fully set forth herein.

          166.    Defendants Preisler and Basok engaged regularly in sales of unregistered securities,

  including the sale of Kannahaus’ securities to Ms. Greenfeld.

          167.    Defendant Kannahaus, through its officers Preisler and Basok, individually or in

  concert, by using means or instruments of transportation or communication in interstate commerce,

  made various false statements of material fact or omitted material facts necessary to make their

  statements not misleading in connection with solicitation and sale of Kannahaus’ securities to Ms.

  Greenfeld.




                                                   31
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 32 of 44




         168.    Namely, on November 27, 2019, Preisler and Basok, singly or in concert, on behalf

  of Kannahaus, made the following false statements in connection with the solicitation and sale of

  Kannahaus securities to Ms. Greenfeld:

                 a.      Preisler and Basok represented that they had already purchased and owned

  11,000 acres overseas for cultivation of Kannahaus’ cannabis;

                 b.      Preisler and Basok represented that the valuation of Kannahaus was in

  excess of $5 million; and

                 c.      Preisler and Basok represented that investment in Kannahaus would be

  safe and secure, in light of the purported valuation and the viability of the project underlying the

  company.

         169.    Preisler further reaffirmed the above misrepresentations during his call with Ms.

  Greenfeld in early December 2019.

         170.    At the time these representations were made, Defendants Kannahaus, Preisler, and

  Basok knew that these representations were false. Kannahaus did not acquire land overseas for

  developing the alleged technology, and it had no assets, operations, or infrastructure to develop

  the alleged technology or justify a valuation of $5 million.

         171.    By making the above misrepresentations, Defendants engaged in transactions and

  operated Kannahaus’ course of business as a fraud or deceit upon Ms. Greenfeld.

         172.    In direct and justifiable reliance upon these misrepresentations and omissions of

  material fact by Preisler and Basok, on behalf of Kannahaus, Ms. Greenfeld tendered $25,000.00

  for purchase of a 0.5% interest in Kannahaus.




                                                   32
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 33 of 44




            173.   As a direct and proximate result of Defendants’ fraudulent misrepresentations in

  violation of Section 517.301 of the Florida Statutes, Ms. Greenfeld has suffered substantial

  damages.

                                 ELEVENTH CAUSE OF ACTION
                              Unregistered Offer and Sale of Securities
                      Violations of Sections 5 and 12(a)(1) of the Securities Act
                                              (Ecoflame)

            174.   Ms. Greenfeld re-alleges paragraphs 1 through 25, and 69 through 84, and

  incorporates them by reference as if fully set forth herein.

            175.   Section 5(a) of the Securities Act states: “Unless a registration statement is in effect

  as to a security, it shall be unlawful for any person, directly or indirectly (1) to make use of any

  means or instruments of transportation or communication in interstate commerce or of the mails

  to sell such security through the use or medium of any prospectus or otherwise; or (2) to carry or

  cause to be carried through the mails or in interstate commerce, by any means or instruments of

  transportation, any such security for the purpose of sale or for delivery after sale.” 15 U.S.C. §

  77e(a).

            176.   Section 5(c) of the Securities Act states: “It shall be unlawful for any person,

  directly or indirectly, to make use of any means or instruments of transportation or communication

  in interstate commerce or of the mails to offer to sell or offer to buy through the use or medium of

  any prospectus or otherwise any security, unless a registration statement has been filed as to such

  security, or while the registration statement is the subject of a refusal order or stop order or (prior

  to the effective date of the registration statement) any public proceeding or examination under

  section 77h of this title.” 15 U.S.C. § 77e(c).

            177.   When issued, the Ecoflame stock was a security within the meaning of Section

  2(a)(1) of the Securities Act, 15 U.S.C. § 77b(a)(1). Ecoflame, through its promoters, directors,

                                                     33
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 34 of 44




  officers, and agents, including Preisler and Basok, promoted, solicited or sold the company’s

  unregistered securities and directly or indirectly made use of means or instruments of

  transportation, including flying to Ms. Greenfeld’s residence to solicit investment, communicating

  in interstate commerce via email to offer to sell or to sell securities, and carrying or causing such

  securities to be carried through the mails or in interstate commerce for the purpose of sale or for

  delivery after sale.

           178.   No registration statements were filed by Ecoflame, or on its behalf with the SEC,

  and no registration statement was in effect with respect to any of the offerings alleged herein.

           179.   Section 12(a)(1) of the Securities Act provides in relevant part: “Any person who

  offers or sells a security in violation of section 77e of this title . . . shall be liable, subject to

  subsection (b), to the person purchasing such security from him, who may sue either at law or in

  equity in any court of competent jurisdiction, to recover the consideration paid for such security

  with interest thereon, less the amount of any income received thereon, upon the tender of such

  security, or for damages if he no longer owns the security.” 15 U.S.C. § 77l(a)(1).

           180.   Accordingly, Ecoflame has violated Sections 5(a), 5(c), and 12(a)(1) of the

  Securities Act, 15 U.S.C. §§ 77e(a), 77e(c), and 77l(a)(1).

           181.   Ms. Greenfeld seeks rescissory damages with respect to her purchase of Ecoflame

  stock.




                                                   34
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 35 of 44




                                 TWELFTH CAUSE OF ACTION
                           Controlled Person Liability for Violations of
                            Sections 5 and 12(a)(1) of the Securities Act
                        (Preisler and Basok in relation Ecoflame Securities)

         182.    Ms. Greenfeld re-alleges paragraphs 1 through 25, and 69 through 84 and

  incorporates them by reference as if fully set forth herein.

         183.    This Count is asserted against Preisler and Basok for violations of Section 15 of the

  Securities Act, 15 U.S.C. § 77o, which provides: “Every person who, by or through stock

  ownership, agency, or otherwise, or who, pursuant to or in connection with an agreement or

  understanding with one or more other persons by or through stock ownership, agency, or

  otherwise, controls any person liable under sections 77k or 77l of this title, shall also be liable

  jointly and severally with and to the same extent as such controlled person to any person to whom

  such controlled person is liable.”

         184.    Preisler and Basok, by virtue of their offices, stock ownership, agency, agreements

  or understandings, and specific acts, at the time of the wrongs alleged herein, and as set forth

  herein, had the power and authority to direct the management and activities of Ecoflame and to

  cause it to engage in the unlawful solicitation and sale of Ecoflame securities.

         185.    Specifically, Preisler and Basok as Ecoflame’s officers have the power to direct and

  operate or cause the direction and operations of the management and policies of Ecoflame. Indeed,

  Preisler and Basok personally participated in the solicitation and sale of unregistered Ecoflame

  securities to Ms. Greenfeld.

         186.    Preisler and Basok are jointly and severally liable with Ecoflame in connection with

  the illegal solicitation and sale of the unregistered Ecoflame securities to Ms. Greenfeld and, as a

  result, are liable to Ms. Greenfeld for rescission.




                                                    35
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 36 of 44




                              THIRTEENTH CAUSE OF ACTION
                             Unregistered Offer and Sale of Securities
             Violations of Sections 517.07, 517.12, and 517.211 of the Florida Statutes
                                  (Ecoflame, Preisler, and Basok)

          187.    Ms. Greenfeld re-alleges paragraphs 1 through 25, and 69 through 84 and

  incorporates them by reference as if fully set forth herein.

          188.    Section 517.12(1) of the Florida Statutes states: “No dealer, associated person, or

  issuer of securities shall sell or offer for sale any securities in or from offices in this state, or sell

  securities to persons in this state from offices outside this state, by mail or otherwise, unless the

  person has been registered with the office pursuant to the provisions of this section.”

          189.    Section 517.07(1) of the Florida Statutes states: “It is unlawful and a violation of

  this chapter for any person to sell or offer to sell a security within this state unless the security is

  exempt under s. 517.051, is sold in a transaction exempt under s. 517.061, is a federal covered

  security, or is registered pursuant to this chapter.”

          190.    At all pertinent times, the stock of Ecoflame was a security within the meaning of

  Section 517.021(22) of the Florida Statutes. Ecoflame, through its promoters, directors, officers,

  and agents, including Preisler and Basok, solicited or sold the company’s unregistered securities

  within the State of Florida.

          191.    Ecoflame, at the time of selling or offering to sell its own securities to Ms.

  Greenfeld, did not register with the requisite office, thereby violating Section 517.12(1).

          192.    No registration statement in connection with Ecoflame stock was filed by

  Ecoflame, or on its behalf, with the Florida Department of Financial Services.

          193.    None of the exceptions enumerated in Section 517.07(1) apply to Ecoflame’s

  solicitation and sale of its securities to Ms. Greenfeld.




                                                     36
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 37 of 44




          194.    Under section 517.211, Florida Statutes, every sale made in violation of Section

  517.07 may be rescinded at the election of the purchaser. Each person making the sale and every

  director, officer, partner, or agent of or for the seller, if the director, officer, partner, or agent has

  personally participated or aided in making the sale, is jointly and severally liable to the purchaser

  in an action for rescission. § 517.211, Fla. Stat.

          195.    Accordingly, Ecoflame has violated Section 517.07(1) of the Florida Statutes for

  offering and selling its unregistered securities to Ms. Greenfeld.

          196.    Preisler and Basok, as directors, officers, partners, or agents of Ecoflame, are jointly

  and severally liable to Ms. Greenfeld in connection with Ecoflame’s solicitation and sale of its

  unregistered securities to Ms. Greenfeld.

          197.    Specifically, Preisler and Basok as Ecoflame’s officers, have the power to direct

  and operate or cause the direction and operations of the management and policies of Ecoflame.

  Indeed, Preisler and Basok personally participated in the solicitation and sale of unregistered

  securities on behalf of Ecoflame to Ms. Greenfeld.

          198.    Ms. Greenfeld seeks rescissory damages with respect to her purchase of Ecoflame

  securities.

                               FOURTEENTH CAUSE OF ACTION
                 Violation of Section 10(b) of the Exchange Act and SEC Rule 10b-5
                                    (Ecoflame, Preisler, and Basok)

          199.    Ms. Greenfeld re-alleges paragraphs 1 through 25, and 69 through 84 and

  incorporates them by reference as if fully set forth herein.

          200.    Under Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule SEC Rule

  10b-5, 17 C.F.R. § 240.10b-5, it is unlawful (a) to employ any device, scheme, or artifice to

  defraud, (b) to make any untrue statement of a material fact or to omit to state a material fact



                                                     37
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 38 of 44




  necessary in order to make the statements made, in the light of the circumstances under which they

  were made, not misleading, or (c) to engage in any act, practice, or course of business which

  operates or would operate as a fraud or deceit upon any person, in connection with the purchase or

  sale of any security.

             201.   Defendants, Preisler and Basok, engaged regularly in the sale of unregistered

  securities, including the sale of Ecoflame’s securities to Ms. Greenfeld.

             202.   Defendant, Ecoflame, through its officers Preisler and Basok, by using means or

  instruments of transportation or communication in interstate commerce, made various false

  statements of material fact or omitted material facts necessary to make their statements not

  misleading in connection with solicitations and sales of Ecoflame’s securities to Ms. Greenfeld.

             203.   To solicit Ms. Greenfeld’s investment in Ecoflame, in September 2020, Preisler

  represented to Ms. Greenfeld that he and Basok had just acquired Ecoflame and that they were

  working with other investors on a cutting-edge endeavor to combine Ecoflame, an energy

  company, with Tethys Solar Desalination—a water technology company. Preisler represented to

  Ms. Greenfeld that the company resulting from the merger would be worth approximately $8

  billion.

             204.   In addition, in December 2020, Basok and Preisler provided Ms. Greenfeld with a

  fraudulent spreadsheet purporting to show the ownership interest of Basok and Amiad Lapidot in

  Ecoflame as of 2018, and that of Basok, Lapidot, and Preisler as of 2019.

             205.   At the time these representations were made, Defendants Ecoflame, Preisler, and

  Basok knew that these representations were false. The representation concerning Preisler’s

  acquisition of Ecoflame as well as the ownership spreadsheet are fraudulent because Ecoflame did




                                                   38
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 39 of 44




  not even exist until November 30, 2020. More egregiously, Ecoflame had no assets, operations,

  or infrastructure to develop the alleged clean energy solution or justify the alleged valuation.

         206.    In direct and justifiable reliance upon these misrepresentations and omissions of

  material fact by Preisler and Basok on behalf of Ecoflame, Ms. Greenfeld tendered $20,000 for

  the purported purchase of Ecoflame’s securities.

         207.    As a direct and proximate result of Defendants’ fraudulent misrepresentations in

  violation of Section 10(b) of the Exchange Act and Rule 10b-5, Ms. Greenfeld has suffered

  substantial damages.

                                 FIFTEENTH CAUSE OF ACTION
                         Violation of Section 517.301 of the Florida Statutes
                                   (Ecoflame, Preisler and Basok)

         208.    Ms. Greenfeld re-alleges paragraphs 1 through 25, and 69 through 84 and

  incorporates them by reference as if fully set forth herein.

         209.    Section 517.301(1)(a) of the Florida Statutes provides: “It is unlawful and a

  violation of the provisions of this chapter for a person in connection with the rendering of any

  investment advice or in connection with the offer, sale, or purchase of any investment or security,

  including any security exempted under the provisions of s. 517.051 and including any security sold

  in a transaction exempted under the provisions of s. 517.061, directly or indirectly [2] to obtain

  money or property by means of any untrue statement of a material fact or any omission to state a

  material fact necessary in order to make the statements made, in the light of the circumstances

  under which they were made, not misleading; or [3] to engage in any transaction, practice, or

  course of business which operates or would operate as a fraud or deceit upon a person.”

         210.    Defendants, Preisler and Basok, engaged regularly in sales of unregistered

  securities, including the sale of Ecoflame’s securities to Ms. Greenfeld.



                                                   39
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 40 of 44




             211.   Defendant Ecoflame, through its officers Preisler and Basok, by using means or

  instruments of transportation or communication in interstate commerce, made various false

  statements of material fact or omitted material facts necessary to make their statements not

  misleading in connection with solicitation and sale of Ecoflame’s securities to Ms. Greenfeld.

             212.   To solicit Ms. Greenfeld’s investment in Ecoflame, in September 2020, Preisler

  represented to Ms. Greenfeld that he and Basok had just acquired Ecoflame and that they were

  working with other investors on a cutting-edge endeavor to combine Ecoflame, an energy

  company, with Tethys Solar Desalination—a water technology company. Preisler represented to

  Ms. Greenfeld that the company resulting from the merger would be worth approximately $8

  billion.

             213.   In addition, in December 2020, Basok and Preisler provided Ms. Greenfeld with a

  fraudulent spreadsheet purporting to show the ownership interest of Basok and Amiad Lapidot in

  Ecoflame as of 2018, and that of Basok, Lapidot, and Preisler, as of 2019.

             214.   At the time these representations were made, Defendants Ecoflame, Preisler, and

  Basok knew that these representations were false. The representation concerning Preisler’s

  acquisition of Ecoflame as well as the ownership spreadsheet are fraudulent because Ecoflame did

  not even exist until November 30, 2020. More egregiously, Ecoflame had no assets, operations,

  or infrastructure to develop the alleged clean energy solution or justify the alleged valuation.

             215.   In direct and justifiable reliance upon these misrepresentations and omissions of

  material fact by Preisler and Basok on behalf of Ecoflame, Ms. Greenfeld tendered $20,000 for

  the purchase of Ecoflame’s securities.




                                                   40
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 41 of 44




          216.    As a direct and proximate result of Defendants’ fraudulent misrepresentations in

  violation of Section 517.301 of the Florida Statutes, Ms. Greenfeld has suffered substantial

  damages.

                                  SIXTEENTH CAUSE OF ACTION
                                        Rescission of Contract
                                     (Squidvision and Kannahaus)

          217.    Ms. Greenfeld re-alleges paragraphs 1 through 173 and incorporates them by

  reference as if fully set forth herein.

          218.    Under Florida law, rescission is an appropriate equitable remedy where, as here, a

  contractual party has failed to perform a covenant or promise to do an act in the future where the

  act is such an indispensable part of what both parties intended, that the contract would not have

  been made absent such covenent.

          219.    Both the Squidvision SPA and the Kannahaus SPA contain the following provision:

  “This agreement is valid subject to signing a shareholder agreement.”

          220.    Accordingly, in each instance, both Ms. Greenfeld and the Defendant company

  intended that the respective SPA would not be of legal force and effect until a shareholder

  agreement was signed.

          221.    As of filing this lawsuit, neither Squidvision nor Kannahaus provided Ms.

  Greenfeld with a shareholder agreement to sign.

          222.    Since neither Squidvision nor Kannahaus held a shareholder meeting since its

  formation to administer its business, any further demand by Ms. Greenfeld would be futile.

          223.    In light of Squidvision’s and Kannahaus’ failure to perform the covenant to execute

  a shareholder agreement as the condition precedent to the validity of its respective SPA, Ms.

  Greenfeld seeks to rescind the Squidvision SPA and the Kannahaus SPA.



                                                  41
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 42 of 44




         224.    In addition, Florida law makes rescission or restitution available to protect a party

  from the consequences of a contract whose subject matter is illegal.

         225.    Because the subject matters of the Squidvision SPA and the Kannahaus SPA

  involve illegal, unregistered securities, Ms. Greenfeld seeks to rescind the Squidvision SPA and

  the Kannahaus SPA.

         226.    Ms. Greenfeld has informed Squidvision and Kannahaus of her rescission of the

  SPA.

                              SEVENTEENTH CAUSE OF ACTION
                                   Money Had and Received
                                   (Squidvision & Scentcast)

         227.    Ms. Greenfeld re-alleges paragraphs 1 through 130 and 174 through 216 and

  incorporates them by reference as if fully set forth herein.

         228.    Under Florida law, an action for money had and received can be maintained where

  money has been obtained through fraud, imposition, extortion, or undue advantage.

         229.    Squidvision obtained Ms. Greenfeld’s investment of $92,480 through fraud and

  undue advantage by offering and selling unregistered Squidvision and Kannahaus securities to Ms.

  Greenfeld, withholding material information during the transaction from Ms. Greenfeld, and

  causing Preisler and Solovey to direct Ms. Greenfeld to wire her payments for purchasing illegal

  Squidvision and Kannahaus securities to Squidvision.

         230.    Scentcast obtained Ms. Greenfeld’s payment of $27,500 through fraud and undue

  advantage by offering and selling unregistered Squidvision and Ecoflame securities to Ms.

  Greenfeld, withholding material information during the transaction from Ms. Greenfeld, and by

  causing Preisler, Basok, and Solovey to direct Ms. Greenfeld to wire her payments for purchasing




                                                   42
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 43 of 44




  illegal Squidvision and Ecoflame securities in the amount of $7,500 and $20,000, respectively, to

  Scentcast.

             231.   Ms. Greenfeld has conferred certain benefits upon Squidvision and Scentcast,

  including the payments of $92,480 and $27,500, respectively.

             232.   Squidvision and Scentcast retained the benefits conferred by Ms. Greenfeld.

             233.   The circumstances are such that it would be inequitable for Squidvision and

  Scentcast to retain such benefits, given the illicit conduct and fraud committed by Squidvision,

  Scentcast, and their agents Preisler, Basok, and Solovey.

                                        PRAYER FOR RELIEF

  WHEREFORE, Ms. Greenfeld prays for the relief and judgment:

         i.         awarding Ms. Greenfeld compensatory damages to be proven at trial for violations

  of the Securities Exchange Act of 1934, §10(b), 15 U.S.C. § 78j(b), 17 C.F.R. § 240.10b-5, and §

  517.301 of the Florida Statutes;

       ii.          awarding rescission of consideration paid by Ms. Greenfeld, at least $120,000, for

  Defendants’ violations of the Securities Act of 1933, §§ 5(a), 5(c), 12(a)(1), 15 U.S.C. §§ 77e(a),

  77e(c), 77l(a)(1), §§ 517.07, 517.12, 517.211 of the Florida Statutes, and Florida common law;

       iii.         awarding Ms. Greenfeld pre- and post-judgment interest;

       iv.          awarding Ms. Greenfeld her reasonable attorneys’ fees and costs incurred in

  relation to this lawsuit; and

        v.          awarding Ms. Greenfeld other damages as the Court may deem just and proper

  under the circumstances, including punitive damages in an amount to be proven at trial.




                                                    43
Case 0:21-cv-60944-RS Document 1 Entered on FLSD Docket 05/03/2021 Page 44 of 44




                                            JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs respectfully demand a trial by

  jury for all claims.

  Dated: May 3, 2021                            Respectfully submitted,

                                                DIAZ, REUS & TARG, LLP
                                                100 Southeast Second Street
                                                3400 Miami Tower
                                                Miami, Florida 33131
                                                Telephone (305) 375-9220

                                                By: /s/ Ahmand Johnson
                                                Michael Diaz, Jr., (Florida Bar No. 606774)
                                                Attorney Email Address: mdiaz@diazreus.com
                                                Ahmand Johnson (Florida Bar No. 38905)
                                                Attorney E-mail Address: ajohnson@diazreus.com
                                                Zhen Pan (Florida. Bar No. 123637)
                                                Attorney Email Address: zpan@diazreus.com
                                                Counsel for Valerie Greenfeld




                                                  44
